PER CURIAM.
The Fort Lauderdale Symphony Orchestra Association seeks review of a final agency order rendered by the Department of Labor and Employment Security finding the Association liable for unemployment compensation taxes on the ground that its musicians and conductor are “employees” pursuant to Section 443.03(5), Florida Statutes (1977). Applying the criteria set out in Florida Gulf Coast Symphony, Inc. v. Department of Labor and Employment Security, 386 So.2d 259 (Fla.2d DCA), review denied, 389 So.2d 1108 (Fla.1980), we conclude that while the conductor is an employee, the musicians performing for the Association are independent contractors. Accordingly, the order is affirmed as it pertains to the conductor and reversed as to the musicians.
AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD, BERANEK and HERSEY, JJ., concur.